DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “gearbox between the rotary shaft of the compressor and the rotary shaft of the turbine” in claim 3 must be shown or the feature(s) canceled from the claim(s). Drawing Figs. 3-4 show the electric motor 206 coupled to the compressor 204, but the figures do not show a gearbox in between the compressor 204 and the turbine 202. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Claim Objections
The following claim(s) is/are objected to because of the following informalities:  
Claim 5, “an additional electric motor of which the shaft” should be changed to “an additional electric motor of which [[the]]a shaft of the electric motor”
Appropriate correction is required.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheong (9109514) in view of Coffinberry (5137230).
Regarding claim 1
	Cheong discloses a two-flow jet engine (turbofan engine in Fig 2) comprising a high-pressure compressor (64), a secondary air duct (bypass 76) and a drawing system (bleed air system 56) configured to draw air (air from ducts 88 and 90) from said jet engine and send the drawn air to an air system (scoop 130, Col 4 ll. 50, construed as the air system because air flow 122 is heated to become air flow 126 exiting to scoop 130 back to the bypass 76 to regain the lost 
a pressurized air supply (compressed air in duct 88) configured to draw pressurized air from the high-pressure compressor (64), 
a pipe (90) configured to draw outside air from the secondary air duct (76), an outlet of the pipe is fluidly connected to the air system (outlet of pipe 90 exits to scoop 130),
wherein the drawing system comprises a heat exchanger (HX 78), 
wherein the outlet of the pipe (outlet 108 of pipe 90) is fluidically connected to a first inlet (inlet 82 of HX 78) of the heat exchanger, 
wherein a first outlet of the heat exchanger (outlet 86 of HX 78) corresponds to the first inlet (inlet 82 of HX 78) fluidly connected to the air system (scoop 130), 
wherein an outlet of the pressurized air supply (outlet 104 of duct 88) is fluidically connected to a second inlet of the heat exchanger (inlet 80 of HX 78), and 
wherein a second outlet of the heat exchanger (outlet 84 of HX 78) corresponding to the second inlet (inlet 80 of HX 78) evacuates cooled air to the outside (air exits to outside of engine to aircraft system 128, i.e. outside).
Cheong is silent on a turbine having a rotary shaft and of which an inlet is fluidically connected to the outlet of the pressurized air supply, and 
a compressor having a rotary shaft and of which an inlet is fluidically connected to the pipe, 
wherein a rotation of the turbine drives the rotation of the compressor, 
wherein the outlet of the compressor is fluidically connected to a first inlet of the heat exchanger, 

However, Coffinberry teaches a bleed air drawing system (Fig 2) comprising a compressor (64) drawing in secondary flow of air (outside air that is not part of the core engine air) and a turbine (63) drawing in pressurized air from a high pressure compressor (compressor bleed air 61, 62), 
the turbine having a rotary shaft (compressor 64 and turbine 63 are connected via a rotary shaft) and of which an inlet is fluidically connected to the outlet of the pressurized air supply (inlet of turbine 63 is connected to outlet 61/62 of compressed air supply), and 
the compressor having a rotary shaft (compressor 64 and turbine 63 are connected via a rotary shaft) and of which an inlet is fluidically connected to the secondary air (inlet of compressor 64 is connected to an outside air),
wherein a rotation of the turbine drives the rotation of the compressor (turbine 63 drives compressor 64),
wherein the outlet of the compressor is fluidically connected to a first inlet of the heat exchanger (outlet of compressor 64 is connected to inlet of HX 69), 
wherein an outlet of the turbine is fluidically connected to a second inlet of the heat exchanger (outlet of turbine 63 is connected to inlet of HX 69)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to add a compressor to the pipe 90 in Cheong and a turbine to the pressurized 
the compressor having a rotary shaft and of which an inlet is fluidically connected to the pipe, and an outlet is fluidically connected to the air system, 
wherein a rotation of the turbine drives the rotation of the compressor, 
wherein the outlet of the compressor is fluidically connected to a first inlet of the heat exchanger, 
wherein an outlet of the turbine is fluidically connected to a second inlet of the heat exchanger, as suggested and taught by Coffinberry, because having a compressor would ensure that sufficient amount of cold air is provided to the heat exchanger for effective cooling, and having a turbine can partially cool the compressed bleed air by work extraction first, before the compressed bleed air reaches the heat exchanger for more cooling (Col 6 ll. 65-67).
Regarding claim 2
	Cheong in view of Coffinberry discloses the jet engine according to claim 1.
Cheong in view of Coffinberry further discloses wherein the rotary shaft of the compressor and the rotary shaft of the turbine form a common rotary shaft (Coffinberry teaches the turbine 63 driving the compressor 64 on the same shaft in Fig 2).
Regarding claim 4
Cheong in view of Coffinberry discloses the jet engine according to claim 1.
Cheong in view of Coffinberry further discloses wherein the turbine has its own casing and wherein the compressor also has its own casing which is different from the casing of the turbine (Coffinberry teaches the turbine 63 casing being separate and spaced apart from the compressor 64 casing in Fig 2).
Regarding claim 6
Cheong in view of Coffinberry discloses the jet engine according to claim 1.
Cheong further discloses an aircraft (Abstract) comprising at least one jet engine according to claim 1.

Claim(s) 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheong in view of Coffinberry, as applied to claim 1 above, and further in view of Blumer (20200095930).
Regarding claim 3
Cheong in view of Coffinberry discloses the jet engine according to claim 1.
Cheong in view of Coffinberry further discloses the rotary shaft of the compressor and the rotary shaft of the turbine (Coffinberry teaches compressor 64 and turbine 63 coupled to a shaft in Fig 2).
Cheong in view of Coffinberry is silent on a gearbox between the rotary shaft of the compressor and the rotary shaft of the turbine.
However, Blumer teaches to place a gearbox (104 Fig 1, Para 0014) to between the rotary shaft of the compressor (shaft of compressor 112) and the rotary shaft of the turbine (shaft of turbine 122).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to add a gearbox between the rotary shaft of the compressor and the rotary shaft of the turbine in Cheong in view of Coffinberry, as suggested and taught by Blumer, because the gearbox allows for increased flexibility in designing turbine and compressor for optimum performance matching because this enables the compressor and turbine to rotate at different speeds based on the gear ratio (Para 0003 ll. 5-11).
Regarding claim 5
Cheong in view of Coffinberry discloses the jet engine according to claim 1.
Cheong in view of Coffinberry further discloses the shaft of the compressor (Coffinberry teaches the shaft of compressor 64).
Cheong in view of Coffinberry is silent on an additional electric motor of which the shaft is mechanically connected to the shaft of the compressor.
However, Blumer teaches to place an electric motor (106 Fig 1, Para 0019) of which the shaft is mechanically connected to the shaft of the compressor (shaft of motor 106 is connected to gearbox 104 which is connected to shaft of compressor 112).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to add an electric motor of which the shaft is mechanically connected to the shaft of the compressor in Cheong in view of Coffinberry, as suggested and taught by Blumer, because the electric motor can also operate in a generator mode to generate electricity and supply it to the aircraft electrical system (Para 0019 ll. 14-17).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Suciu (10774752) teaches a turbocompressor 78 with precooler 98
Foutch (10054051) teaches a compressor 266 coupled with a gearbox 280, the compressor provides air to an aircraft system 234
Mackin (20130187007) teaches a turbo-compressor 104 configured to take engine bleed air at different sources 120, 122 and provide the air to different aircraft systems 110, 108
Suciu (20130098059) teaches bleed air used for aircraft cabin
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuyhang Nguyen whose telephone number is (571)272-5317. The examiner can normally be reached Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thuyhang N Nguyen/Examiner, Art Unit 3741                                                                                                                                                                                                        /TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741